                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

AARON CUTSINGER,                                                            PLAINTIFF
ADC #165532

v.                         CASE NO. 1:19-CV-00011 BSM

RONALD GILLIHAN, JR., et al.                                            DEFENDANTS


                                        ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s partial recommended disposition [Doc. No. 7] is adopted, and defendants Williams

and Lawrence are dismissed without prejudice.

      IT IS SO ORDERED this 19th day of March 2019.



                                                  UNITED STATES DISTRICT JUDGE
